         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 1 of 20



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                        Case No. 19-11314-PBS
                       Plaintiff-Petitioners,

v.

WILLIAM BARR, et al.,

                       Defendant-Respondents.


                         MEMORANDUM IN SUPPORT OF
               PETITIONERS’ MOTION FOR SUMMARY JUDGMENT
              OR, IN THE ALTERNATIVE, PRELIMINARY INJUNCTION


                                        INTRODUCTION

       Petitioners are respectfully moving for the entry of class-wide summary judgment. The

Court has already ruled on multiple occasions that the government’s policies and practices for

conducting immigration bond hearings are illegal. The government routinely jails alleged

noncitizens without ever having to demonstrate that it is necessary to deprive them of their

liberty. Only the entry of judgment will permanently halt the government’s continuing violation

of the rights of numerous class members, including current detainees who have already been

separated from their families for months, and those newly detained.

       In the alternative, if the Court concludes that summary judgment is not currently

appropriate due to disputes of fact (or any other reason), the Court should enter a preliminary

injunction. Among other reasons, petitioners have shown a strong likelihood of success on the



                                                    1
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 2 of 20



merits of their claims, and, absent this Court’s intervention, the class members will be

irreparably harmed by being illegally jailed and separated from their families.

                                   PROCEDURAL HISTORY

       In June 2019, petitioners filed a habeas corpus petition and class action complaint on

behalf of all people who are or will be detained under 8 U.S.C. § 1226(a) (D.E. 1). The petition

alleges that the government’s current bond hearing procedures for people detained under §

1226(a) violate the Due Process Clause (Count I) and federal statute (Count II) because the

individual, not the government, bears the burden of proof. The petition alleges that due process

requires bond hearings in which the government is required to justify detention by showing the

alien’s dangerousness or flight risk by clear and convincing evidence, in which the immigration

court considers alternatives to detention, and in which the immigration court considers the

individual’s ability to pay in determining the amount of any bond. The petition further alleges

that the immigration court’s current practice of placing the burden of proof on the individual

violates the Administrative Procedure Act. Petitioners seek an injunction ordering adequate

bond hearings and a declaration of the class members’ rights.

       After a hearing on August 5, 2019, the Court allowed petitioners’ motion for class

certification on August 6, 2019 (D.E. 58). Specifically, the Court certified the following two

classes for the due process claim (Count I):

       Pre-Hearing Class: All individuals who 1) are or will be detained pursuant to 8 U.S.C.
       § 1226(a), 2) are held in immigration detention in Massachusetts or are otherwise
       subject to the jurisdiction of the Boston Immigration Court, and 3) have not received a
       bond hearing before an immigration judge.

       Post-Hearing Class: All individuals who 1) are or will be detained pursuant to 8
       U.S.C. § 1226(a), 2) are held in immigration detention in Massachusetts or are
       otherwise subject to the jurisdiction of the Boston Immigration Court, and 3) have
       received a bond hearing before an immigration judge.

See D.E. 58 at 25.

                                                 2
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 3 of 20




       The respondents answered the Petition on August 16, 2019. See D.E. 66. In light of that

answer, there are no material disputes of fact concerning the practices at issue. Consistent with

the prior rulings on these issues by this Court and many other courts throughout the country,

petitioners are entitled to class-wide summary judgment as a matter of law. Accordingly,

petitioners respectfully request that the Court enter class-wide summary judgment in

petitioners’ favor on both Counts I and II.

                            STATEMENT OF MATERIAL FACTS

       Because members of both classes are by definition people detained by ICE under 8

U.S.C. §1226(a), each class member is entitled to a bond hearing conducted by an immigration

judge. See Petitioner’s Statement of Undisputed Material Facts (“SOF”) ¶¶1-2. In such bond

hearings, current practice does not require the government to justify continued detention by

proving that the class member presents a danger or risk of flight. See id. ¶3. Rather, current

practice requires the class member to prove that he or she should be released because he or she is

not a danger and not a flight risk. See id. The immigration judge will not authorize the release

of a class member who does not satisfy that burden of proof. See id.

       Additionally, during such bond hearings, the immigration judges are not currently

required to, and typically do not, consider the class member’s ability to pay when selecting a

bond amount. See id. ¶4. Immigration judges also are not currently required to, and typically do

not, consider releasing class members on conditions of release that do not require the posting of

bond. See id.




                                                  3
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 4 of 20



                                          ARGUMENT

I.     The Court Should Grant Summary Judgment To Petitioners On Both Counts.

       A.      Undisputed Material Facts Entitle Petitioners To Judgment As A Matter Of
               Law On The Due Process Claim.

       Petitioners are entitled to judgment as a matter of law on their constitutional claim.

Fundamentally, due process does not permit the government to jail people without showing a

good reason. Yet here, the government has adopted a procedure exactly to the contrary of what

the Constitution requires—people are being detained until they prove they should be free.

               1. The Constitution requires that the government bear the burden of proof in
                  immigration bond hearings.

       When the government seeks to detain a person during civil immigration proceedings

pursuant to 8 U.S.C. § 1226(a), the Due Process Clause requires that the government prove that

such detention is necessary because the individual is dangerous or a flight risk. See U.S. CONST.

AMEND. V;   Foucha v. Louisiana, 504 U.S. 71, 81-83 (1992); United States v. Salerno, 481 U.S.

739, 752 (1987); Addington v. Texas, 441 U.S. 418, 431-33 (1979). This Court has already ruled

on multiple occasions that the government must satisfy that burden. See Pensamiento v.

McDonald, 315 F.Supp.3d 684, 692 (D. Mass. 2018), appeal dismissed by gov’t, No. 18-1691

(1st Cir. Dec. 26, 2018); Doe v. Tompkins, No. 18-12266, 2019 U.S. Dist. LEXIS 22616, at *3

(D. Mass. Feb. 12, 2019), appeal pending, No. 19-1368 (1st Cir.); Diaz-Ortiz v. Tompkins, No.

18-12600, 2019 U.S. Dist. LEXIS 14155, at *1 (D. Mass. Jan. 29, 2019), appeal pending, No.

19-1324 (1st Cir.).

       This Court’s rulings are consistent with the emerging “consensus view that where . . . the

government seeks to detain an alien pending removal proceedings, it bears the burden of proving

that such detention is justified.” Darko v. Sessions, 342 F. Supp. 3d 429, 435 (S.D.N.Y. 2018)



                                                 4
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 5 of 20



(collecting cases); see also Singh v. Holder, 638 F.3d 1196, 1205 (9th Cir. 2011); Hernandez

Arellano v. Sessions, No. 6-6625, 2019 WL 3387210, at *11 (W.D.N.Y. Jul. 26, 2019);

Hernandez-Lara v. ICE, No. 19-394, 2019 WL 3340697, at *4 (D.N.H. Jul. 25, 2019); Diaz-Ceja

v. McAleenan, No. 19-824, 2019 WL 2774211, at *10-12 (D. Colo. Jul. 2, 2019); Brevil v. Jones,

17-1529, 2018 WL 5993731, at *4 (S.D.N.Y. Nov. 14, 2018). The Court’s rulings are also

consistent with decisions requiring the government to bear the burden of proof in related

immigration contexts, such as bond hearings for arriving aliens held under 8 U.S.C. § 1225(b)

and bond hearings for alleged noncitizens subjected to unreasonably prolonged mandatory

detention under 8 U.S.C. § 1226(c). See Reid v. Donelan, No. 13-30125, 2019 WL 2959085, at

*11 (D. Mass. July 9, 2019); Padilla v. ICE, No. 18-928, 2019 WL 2766720, at *8 (W.D. Wash.

July 2, 2019) & 379 F. Supp. 3d 1170, 1182 (W.D. Wash. 2019).

               2. The appropriate standard of proof in immigration bond hearings is clear and
                  convincing evidence.

       For every burden of proof there must be a standard of proof, and here due process

requires the government to prove flight risk and dangerousness by clear and convincing

evidence. See Foucha, 504 U.S. at 81-83; Addington, 441 U.S. at 431-33. Other courts have

held that this is the appropriate standard for both factors in bond hearings for §1226(a) detainees.

See, e.g., Singh, 638 F.3d at 1205-06; Hernandez Arellano, 2019 WL 3387210, at *12;

Hernandez-Lara, 2019 WL 3340697, at *7; Brevil, 2018 WL 5993731, at *4. These courts have

repeatedly recognized that “civil commitment for any purpose constitutes a significant

deprivation of liberty.” See Addington 441 U.S. at 425. “Because it is improper to ask the

individual to share equally with society the risk of error when the possibly injury to the

individual—deprivation of liberty—is so significant, a clear and convincing evidence standard of

proof provides the appropriate level of procedural protection.” Singh, 638 F.3d at 1203-04. The

                                                 5
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 6 of 20



magnitude of the liberty interest at stake is particularly weighty in the context of removal

proceedings, where the proceedings are potentially lengthy and where, in fact, courts have found

that “the average time aliens spend in detention . . . has increased by at least ten-fold” in recent

years. Hernandez-Lara, 2019 WL3340697, at *2, 7 (detained greater than 10 months); see

Hernandez Arellano, 2019 WL 3387210, at *1 (detained greater than 17 months); Brevil, 2018

WL 5993731, at *2 (detained greater than three years); see also SOF ¶ 7 (median case length for

class members is 130 days, with 75th percentile over 700 days).

       Petitioners acknowledge this Court’s recent holding that, when bond hearings become

necessary for people detained pursuant to §1226(c), “due process requires the Government to

prove an alien’s dangerousness by clear and convincing evidence . . . [and] an alien’s risk of

flight by a preponderance of the evidence.” See Reid, 2019 WL 2959085, at *13; see also Diaz-

Ceja, 2019 WL 2774211, at *11 (same, in §1226(a) context). Although the bifurcated standard

adopted by this Court is consistent with the Bail Reform Act, petitioners respectfully submit that

a more protective standard is warranted for detention under §1226(a). By definition, the class

members in this case lack a criminal history that would subject them to mandatory detention

under §1226(c). Further, unlike the defendants to whom the Bail Reform Act applies, flight risk

determinations under §1226(a) apply to alleged noncitizens who are appearing for a civil

removal proceeding and who forfeit rights in those proceedings by defaulting. See 8 U.S.C.

§1229a(b)(5) (providing for entry of removal order where removable noncitizen who was

notified of hearing does not appear). Consequently, although petitioners recognize that the Court

is likely to apply the same bifurcated standard of proof it ordered in Reid, they respectfully

assert—and wish to preserve for the potential benefit of the class—the argument that clear and

convincing evidence is required.



                                                  6
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 7 of 20



               3. Immigration bond hearings must include consideration of conditions of
                  release and ability to pay.

       The Constitution also requires that the immigration court consider alternatives to

detention (such as release on conditions) and also consider an individual’s ability to pay bond

during immigration bond hearings. In Reid, the Court held that, in bond hearings for §1226(c)

detainees, “due process requires that an immigration court consider both an alien’s ability to pay

in setting the amount of bond and alternative conditions of release such as GPS monitoring that

reasonably assure the safety of the community and the criminal alien’s future appearances.” See

2019 WL 2959085, at *14. “This requirement guarantees that the decision to detain . . . is

reasonably related to the Government’s interest in protecting the public and assuring appearances

at future proceedings.” See id. This reasoning is equally applicable to other types of

immigration bond hearings (including under §1226(a)), as this Court and others have held. See,

e.g., Hernandez v. Sessions, 872 F.3d 976, 991 (9th Cir. 2017) (§ 1226(a) detainee); Doe, 2019

U.S. Dist. LEXIS 22616, at *5; Abdi v. Nielsen, 287 F. Supp. 3d 327, 338 (W.D.N.Y. 2018)

(§1225(b) detainee). These requirements are also necessary to ensure that alleged noncitizens in

civil proceedings do not receive less due process than is provided to defendants in criminal

proceedings criminals under the Bail Reform Act. That Act requires that criminal pre-trial

detention be justified by a finding that “no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community,” see 18 U.S.C. §3142(e)(1), Salerno, 481 U.S. at 750; and also prohibits any

“financial condition that results in the pretrial detention of the person.” See 18 U.S.C.

§3142(c)(2); United States v. Mantecon-Zayas, 949 F.2d 548, 551 (1st Cir. 1991).




                                                 7
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 8 of 20



       B.      Undisputed Material Facts Entitle Petitioners To Judgment As A Matter Of
               Law On The Statutory Claim.

       In this case and others, the government has maintained that the Immigration Court’s

practice of requiring §1226(a) detainees to prove lack of danger and flight risk is justified by

“over 20 years” of agency decisions, through which the Board of Immigration Appeals (“BIA”)

and “immigration courts nationwide have consistently held that the detainee bears the burden of

proof at a bond hearing.” Resp.’s Opp. to Mot. for Class Cert. (D.E. 51) at 6 (citing Matter of

Adeniji, 22 I&N Dec. 1102 (BIA 1999); Matter of Guerra, 24 I&N Dec. 37 (BIA 2006)). The

government’s appeal to administrative precedent applying its burden-allocation policy, however,

ignores the shaky legal foundations for what it has been doing. When the BIA decisions on

which the government relies are assessed in light of the historical record, it becomes apparent

that they were arbitrary and capricious, and contrary to constitutional rights, in violation of the

Administrative Procedure Act. 5 U.S.C. §706(2)(A) and (B).1/

       Since the passage of the Immigration and Nationality Act (the “INA”) nearly 70 years

ago, Congress has consistently authorized the release of aliens during the pendency of their

deportation proceedings. Following enactment of the INA in 1952, 8 U.S.C. §1252(a)(1) (the

precursor to § 1226(a)) provided in relevant part that such aliens “may, in the discretion of the

Attorney General and pending such final determination of deportability … be continued in

custody; or … be released under bond …; or … be released on conditional parole.” See Matter



1/
        The government has argued that Adeniji and Guerra are entitled to “deference” under
Chevron U.S.A., Inc. v. Natural Resources Def. Council, Inc., 467 U.S. 837 (1984). See Resp.
Opp. to Mot. for Judgment (D.E. 55) at 13-14. Chevron has no bearing on this matter. The
problem here is the BIA’s unexplained reversal in Adeniji to abrogate prior policy and to replace
it with an unconstitutional practice. This type of inquiry is not governed by Chevron principles.
River Street Donuts, LLC v. Napolitano, 558 F.3d 111, 117 (1st Cir. 2009); Pensamiento, 315 F.
Supp. 3d at 693 (“A Chevron argument about statutory interpretation does not change the
constitutional analysis.”).
                                                  8
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 9 of 20



of Valdez-Valdez, 21 I&N Dec. 703, 704 n.2 (BIA 1997) (quoting former statute); see also

Holper, The Beast of Burden in Immigration Bond Hearings, 67 Case Western Reserve L. Rev

75, 81 n.17 (Fall 2016). In 1976, the BIA ruled that an alien subject to §1252(a)(1) “should not

be detained or required to post bond except on a finding that he is a threat to the national

security…, or that he is a poor bail risk….” Matter of Patel, 15 I&N Dec. 666, 666 (BIA 1976).

Thereafter, the immigration courts uniformly “presumed that an alien would not be detained or

required to post bond unless there was [such] a finding….” Matter of Valdez-Valdez, 21 I&N

Dec. at 706; see also Matter of Andrade, 19 I&N Dec. 488 (BIA 1987); Matter of Shaw, 17 I&N

Dec. 177 (BIA 1979); Matter of Spiliopoulos, 16 I&N Dec. 561 (BIA 1978). Because it required

a positive finding that the alien “is a poor bail risk” in order to detain him (as opposed to a

negative finding that he is not a bail risk in order to release him), Patel put the burden of proof

squarely on the government.

       Beginning in the 1980s, Congress passed a series of statutes that carved out categories of

“presumptively unbailable” immigration detainees. See Holper, Beast of Burden, 67 Case

Western Reserve L. Rev at 83-85. Some of these statutes mandated detention for particular

categories of alleged noncitizens. See, e.g., Anti-Drug Abuse Act of 1988, Pub. L. No. 100-690,

§7343, 102 Stat. 4470 (1988) (stating that “the Attorney General shall not release . . . from

custody . . . any alien convicted of an aggravated felony”). Others explicitly required particular

categories of alleged noncitizens to bear the burden of proving the justification for release. See,

e.g., Misc. and Tech. Immigration and Naturalization Amendments of 1991, Pub. L. No. 102-

232, §306(a)(4), 105 Stat. 1733 (stating that “the Attorney general may not release . . . any

lawfully admitted alien who has been convicted of an aggravated felony . . . unless the alien

demonstrates to the satisfaction of the Attorney General that such alien is not a threat to the



                                                  9
        Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 10 of 20



community and that the alien is likely to appear before any scheduled hearings”). However, for

all other alleged noncitizens—i.e., those outside the narrow categories explicitly selected by

Congress for mandatory or presumptive detention—§1252(a)(1) continued to apply, and the BIA

did not alter the Patel rule with its presumption in favor of release for such detainees. See

Valdez-Valdez, 21 I&N Dec. at 706.

       In 1996, Congress moved the statutory authority to detain alleged noncitizens during their

proceedings from former §1252 to what is now §1226. In §1226(c), Congress again mandated

the detention of a defined subset of alleged noncitizens, specifically those who have committed

certain crimes or have certain links to terrorism. However, Congress also again declined to order

that detainees outside of that category (such as the class members in this case) must be detained,

or that they should be presumed detained, or that they should bear any burden of proof to secure

release from custody. Instead, §1226(a) is functionally indistinguishable from former §1252(a)

and is entirely silent on bond procedures. Compare 8 U.S.C. §1226(a), with 8 U.S.C.

§1252(a)(1). Consequently, because the BIA had long and consistently applied a presumption

against the detention of aliens held under §1252(a), and because such a presumption is

constitutionally required, Patel should have continued to be effective policy after the enactment

of §1226(a).

       In 1999, however, the BIA did not apply the Patel rule in Matter of Adeniji, and instead

shifted the burden of proof from the government to the individual. Adeniji was an unusual, if not

a unique, case. Mr. Adeniji had been convicted of an aggravated felony. See 22 I&N Dec. at

1104. He could not be subjected to mandatory detention, though, because he had been released

from criminal custody too early to be covered by the recently enacted §1226(c), and the Board’s

decision came too late to be covered by the Transition Period Custody Rules, which had expired,



                                                 10
        Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 11 of 20



and for which Congress had not enacted a “savings clause.” Id. at 1107-1111. The BIA thus

decided that, under the peculiar circumstances confronting it, §1226(a) was the only available

statutory authority for detention. Id. at 1111. And it approved an agreement, reached by Mr.

Adeniji and the government, that for purposes of those odd circumstances, “the respondent must

show that he is not likely to abscond, is not a threat to the national security, and is not a threat to

the community” in keeping with the standards articulated in Matter of Drysdale, 20 I&N Dec.

815 (BIA 1994). See Adeniji, 22 I&N Dec. at 1112. The Board also stated that its arrangement

of the burden of proof in Mr. Adeniji’s case was justified by a regulation, 8 C.F.R. §236.1(c)(8).

        Importantly, the decision in Drysdale said nothing about Patel, and certainly did not

purport to overrule or otherwise abrogate it. That was because Drysdale had nothing to do with

the treatment of detainees authorized for release under §1252(a)(1) or the later §1226(a).

Drysdale, rather, interpreted one of the pre-1996 presumptive detention provisions of

§1252(a)(2) to “create a presumption against the release from Service custody of any alien

convicted of an aggravated felony unless the alien demonstrates that he was lawfully admitted to

the United States, is not a threat to the community, and is likely to appear for any scheduled

hearings.” 20 I&N Dec. at 816-17 (emphasis added).

        Similarly, by its own terms, the cited regulation, §236.1(c)(8), could not possibly be

deemed applicable to the general run of bond hearings in the Immigration Court. On its face, the

regulation speaks only to initial bond determinations conducted by an “officer authorized to issue

a warrant of arrest….” As the BIA acknowledged in Adeniji, immigration judges are not

authorized to issue such warrants. See 22 I&N Dec. at 1112.

        In 2006, in Matter of Guerra, the BIA confirmed that Adeniji had placed the burden of

proof on all detainees in all bond proceedings under §1226(a). See 24 I&N Dec. at 38.



                                                  11
        Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 12 of 20



Although this outcome wholly abrogates Patel, the BIA did not explain—not in Adeniji and not

in Guerra—why that should be so, or why the authorities cited in the unique circumstances of

Adeniji can or should overcome decades of BIA precedent or the constitutional limits on civil

detention. Nor has the BIA offered such explanation in any of its subsequent decisions, which

simply cite Adeniji, Guerra, and their progeny as authority for a blanket rule that a §1226(a)

detainee bears the burden of proof in his or her bond proceeding. See, e.g., Matter of Urena, 25

I&N Dec. 140, 141 (BIA 2009) (citing Adeniji and Guerra); Matter of Fatahi, 26 I&N Dec. 791

(BIA 2016) (citing Adeniji, Guerra, and Urena); Matter of Siniauskas, 27 I&N Dec. 207 (BIA

2018) (citing Fatahi, Adeniji, and Urena). As far as its published decisions indicate, the Board

has never once considered, much less explained, why the burden of proof should have suddenly

been flipped onto the individual in 1999, nor has it ever grappled with the constitutional

ramifications of that reversal.

       The BIA’s current allocation of the burden of proof for §1226(a) proceedings is,

therefore, unlawful under the Administrative Procedure Act in two ways. First, it is “contrary to

constitutional right,” 5 U.S.C. §706(2)(B), for reasons already stated. Second, it is arbitrary and

capricious, 5 U.S.C. §706(2)(A), because it embodies an “unexplained inconsistency in an

agency’s interpretation of a statute.” River St. Donuts, LLC v. Napolitano, 558 F.3d 111, 115 (1st

Cir. 2009) (citing Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981

(2005)). The government cannot prevail by relying upon the BIA’s statements in Adeniji—those

statements not only fail to address or acknowledge Patel, but also cite authorities that, by their

own terms, are not applicable to §1226(a) bond hearings. See 22 I&N Dec. at 1112. Even if

those statements could constitute an “explanation” (which they cannot), they are irrational in the




                                                 12
        Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 13 of 20



context of a broad policy reversal that shifts the burden of proof for all §1226(a) detainees.2 See

River Street Donuts, LLC, 558 F.3d at 115.

II.    The Court Should Grant Both Declaratory And Injunctive Relief.

       The Court has already ruled that, notwithstanding the provisions of 8 U.S.C. §1252(f)(1),

the Court may issue class-wide declaratory and injunctive relief in this case. See Aug. 6, 2019

Order (D.E. 58) at 13-16. As described below, both declaratory and permanent injunctive relief

are called for here. These remedies are necessary to prevent the class members from being

unlawfully jailed, deprived of their liberty without due process, and unjustly separated from their

families, homes, and jobs.

       A.      Declaratory Relief Should Establish The Due Process Requirements For
               Bond Hearings For All Class Members.

       In light of the legal principles described above, the Court should enter the following

declaratory judgment as to the class:

       Individuals detained pursuant to 8 U.S.C. § 1226(a) are entitled to receive a bond
       hearing at which the government bears the burden to justify continued detention by
       proving by clear and convincing evidence that the detainee is a danger to others or
       a flight risk, and even if he or she is, that no condition or combination of conditions
       will reasonably assure the detainee’s future appearance and the safety of the
       community, and which includes consideration of the detainee’s ability to pay in
       selecting the amount of any bond and suitability for release on alternative
       conditions of supervision.




2
         Count II seeks narrower relief than Count I. In prior cases addressing these issues, the
Court has resolved the broader constitutional issues and did not reach the statutory arguments.
See, e.g., Pensamiento v. McDonald, 315 F. Supp. 3d 684, 693 n.6 (D. Mass. 2018). To the
extent the Court may reach the statutory arguments in this case, petitioners are simultaneously
filing a motion to modify the class definition to include Count II. Alternatively, if the Court
finds it necessary or appropriate to address only Count I at this time (perhaps, for example, to
await the production of an administrative record), it could enter final judgment on Count I alone
upon a finding that there is no just reason to delay, see Fed. R. Civ. P. 54(b), or could enter a
preliminary injunction on constitutional grounds.

                                                 13
        Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 14 of 20



       As discussed above, each of these elements is necessary to protect the rights of the class

members as a matter of constitutional law, and shifting the burden of proof to the government is

further required as a matter of statute. These requirements are also fully consistent with the

terms of the Bail Reform Act and ensure that alleged noncitizens who Congress has authorized to

be released during the pendency of their civil removal proceedings are not afforded less process

than accused criminals. Further, because habeas relief is “above all” an “adaptable” and

“equitable” remedy, the full range of procedural protections is appropriate to ensure that any

order requiring the government to bear the burden of proof is not an illusory remedy—as it

would be if, for example, if the immigration courts authorize more bonds but in amounts so high

as to constitute de facto detention orders. See Boumediene v. Bush, 553 U.S. 723, 779-80 (2008);

Schlup v. Delo, 513 U.S. 298, 319 (1995). The Court should therefore include all of these

requirements in its declaratory judgment.

       B.      The Court Should Enter A Permanent Injunction Ordering the Government
               to Provide Due Process in All Future Bond Hearings and to Provide
               Members of the Post-Hearing Class New Bond Hearings If They Suffered
               Prejudice.

       All of the conditions for issuance of a class-wide permanent injunction have been

satisfied. See Healey v. Spencer, 765 F.3d 65, 74 (1st Cir. 2015). Once the Court grants

summary judgment to petitioners, the class members will have prevailed on the merits. And

because the government’s failure to provide due process in bond hearings for class members has

unlawfully deprived them of their liberty and will do so in the future, the proposed injunction

would prevent irreparable harm. See Ferrara v. United States, 370 F.Supp.2d 351, 360 (D.Mass.

2005) (“Obviously, the loss of liberty is a . . . severe form of irreparable injury”).

       The balance of interests also favors the class members because any burden on the

government will be minimal. The government is already required to provide a bond hearing for

                                                  14
        Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 15 of 20



each pre-hearing class member who requests one. See 8 C.F.R. §§236.1(d). Additionally, (as

described below) the requested injunction will not require the government to provide members of

the post-hearing class with a new hearing unless they were prejudiced by the prior error. Given

that the Boston and Hartford immigration courts are, collectively, already providing bond

hearings at a rate of nearly 2,000 hearings a year, see SOF ¶5 (almost 1,000 hearings in a given

six-month period), there is no reason to believe that incrementally increasing that number to

accommodate the requirements of constitutional due process will be unwarranted effort. To the

extent some effort may be required, moreover, “the burden of complying with the law”—which

is all that the injunction requires—“does not weigh heavily in the balance of harms analysis.”

Andujo-Andujo v. Longshore, 2014 U.S.Dist.LEXIS 83641, at *17 (D.Col. June 19, 2014).

       Lastly, “the public interest supports requiring the Government to obey the Constitution in

its administration of immigration detention.” Reid v. Donelan, 2019 U.S.Dist.LEXIS 114132, at

*46 (D.Mass. July 9, 2019), citing Preminger v. Principi, 422 F.3d 815, 826 (9th Cir. 2005) (“all

citizens have a stake in upholding the Constitution”).

       Accordingly, petitioners propose an injunction3 containing the following terms (set forth

more fully in the accompanying proposed order):

       First, after the date of judgment, any bond hearing held for any class member for any

reason shall meet or exceed the procedural requirements set forth in the proposed declaration.

This will afford complete protection to the pre-hearing class. It will also ensure that, to the

extent that any member of the Post-Hearing class receives a new hearing at some future time




3
  Because the Court can grant complete relief to both classes in a single order, the Court could
elect to modify the classes and place all class members in a single class, with the post-hearing
group potentially addressed as a sub-class.
                                                 15
        Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 16 of 20



(either because of this case, or due to an ordinary “changed circumstances” motion, or for any

other reason), that hearing will comply with the requirements of due process.

        Second, each member of the Post-Hearing class shall be provided with a new bond

hearing if he or she was prejudiced by the errors in the prior hearing(s), where prejudice is

defined in accordance with this Court’s prior orders. See, e.g., Doe, 2019 U.S.Dist. LEXIS

22616, at *3-4. Importantly, this provision will not require the Court to adjudicate prejudice for

the individuals at this time. Rather, a class member who believes he or she was prejudiced

would have multiple options to pursue a new hearing—by agreement with the government

(where, for example, prejudice is not a contested issue), upon application to an immigration

judge, by individual habeas petition, or (if appropriate) through a class-based motion to enforce

the injunction in this action.

        Third, the Court should include in the injunction provisions that will facilitate the

exchange of information necessary for its proper execution and enforcement. The injunction

should require the government, within 30 days of entry of judgment, to serve on class counsel,

and file under seal with the Court, a document containing the following information for each

member of the Post-Hearing class: (i) the name and A-number; (ii) the current location; (iii) the

date the current period of detention began, (iv) the name of the person’s counsel in immigration

court, if any, (v) a statement of whether the government intends to dispute prejudice as to that

person, and if so, an brief explanation of the good faith basis for such dispute, and (vi) a

statement of whether a new bond hearing has taken place after the date of the Court’s judgment

and, if so, the outcome. A copy of this statement with names and A-numbers redacted should

also be filed for the public record. For any member of the Post-Hearing class as to whom the

government contests prejudice, the government should provide class counsel and the class



                                                 16
        Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 17 of 20



member a copy of the record from the bond hearing. To ensure the privacy interests of class

members are protected, the parties can be ordered to prepare and submit a stipulated protective

order governing the exchange of that information.

III.   If The Matter Is Not Ripe For Permanent Injunctive Relief, The Court Should Issue
       A Preliminary Injunction Pending Final Resolution.

       The matter is ripe for final judgment: the material facts are not disputed, the law is clear,

and permanent relief can and should be given. However, if the Court for any reason believes that

additional proceedings are needed before it can finally determine that petitioners should prevail

on the merits of either claim, then it should issue—and petitioners formally request—a

preliminary injunction that (i) requires the government to provide due process in all bond

hearings conducted while the injunction is pending, and (ii) requires the government to provide

all of the information described in Section II.B. of this memorandum. The standards for issuing a

preliminary injunction are identical to the criteria for permanent injunctive relief, except that a

preliminary injunction may issue before the plaintiff has actually prevailed on the merits, as long

as he or she is likely to do so. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

For reasons already stated, it is clear that they have been satisfied.

                                          CONCLUSION

       For the reasons stated in the petition and this memorandum of law, the named Petitioners

respectfully ask the Court (i) to enter summary judgment on their behalf, and on behalf of the

members of the Pre-Hearing Class and the Post-Hearing Class, and (ii) to issue the declaratory

and permanent injunctive relief discussed in this memorandum, and in the form of the draft order

submitted herewith.




                                                  17
Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 18 of 20



                            Respectfully submitted,

                            GILBERTO PEREIRA BRITO, FLORENTIN
                            AVILA LUCAS, and JACKY CELICOURT,
                            individually and on behalf of all those similarly
                            situated,

                            By their attorneys,


                              /s/ Susan Finegan
                            Susan M. Finegan (BBO # 559156)
                            Susan J. Cohen (BBO # 546482)
                            Andrew Nathanson (BBO # 548684)
                            Mathilda S. McGee-Tubb (BBO # 687434)
                            Ryan Dougherty (BBO # 703380)
                            Jennifer Mather McCarthy (BBO # 673185)
                            MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
                            POPEO, P.C.
                            One Financial Center
                            Boston, MA 02111
                            (617) 542-6000
                            smfinegan@mintz.com
                            sjcohen@mintz.com
                            annathanson@mintz.com
                            msmcgee-tubb@mintz.com
                            rtdougherty@mintz.com
                            jmmccarthy@mintz.com


                              /s/ Matthew Segal
                            Matthew R. Segal (BBO # 654489)
                            Daniel McFadden (BBO # 676612)
                            Adriana Lafaille (BBO # 680210)
                            AMERICAN CIVIL LIBERTIES UNION
                            FOUNDATION OF MASSACHUSETTS, INC.
                            211 Congress Street
                            Boston, MA 02110
                            (617) 482-3170
                            msegal@aclum.org
                            dmcfadden@aclum.org
                            alafaille@aclum.org

                            Gilles R. Bissonnette (BBO # 669225)
                            Henry R. Klementowicz (BBO # 685512)
                            SangYeob Kim (N.H. Bar No. 266657)*

                              18
       Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 19 of 20



                                   AMERICAN CIVIL LIBERTIES UNION
                                   FOUNDATION OF NEW HAMPSHIRE
                                   New Hampshire Immigrants’ Rights Project
                                   Concord, NH 03301
                                   Tel.: 603.333.2081
                                   gilles@aclu-nh.org
                                   henry@aclu-nh.org
                                   sangyeob@aclu-nh.org

                                   Michael K. T. Tan*
                                   ACLU FOUNDATION IMMIGRANTS’ RIGHTS
                                   PROJECT
                                   125 Broad Street, 18th Floor
                                   New York, New York 10004
                                   Tel: 212-549-2660
                                   mtan@aclu.org

                                   *Admitted pro hac vice

                                   Attorneys for Petitioners

Dated: August 29, 2019




                                     19
         Case 1:19-cv-11314-PBS Document 68 Filed 08/29/19 Page 20 of 20



                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, the above-captioned document was filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                               /s/   Susan Finegan_______________
                                                     Susan M. Finegan




90859268v.1




                                                20
